  Case 14-33919         Doc 29     Filed 12/04/18 Entered 12/04/18 14:18:51              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-33919
         ROSALYN HARRIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/18/2014.

         2) The plan was confirmed on 01/13/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/24/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,750.00.

         10) Amount of unsecured claims discharged without payment: $50,652.15.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-33919        Doc 29        Filed 12/04/18 Entered 12/04/18 14:18:51                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $29,639.00
       Less amount refunded to debtor                             $845.88

NET RECEIPTS:                                                                                    $28,793.12


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $1,257.41
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,257.41

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
234-36 E 109TH ST RECEIVERSHIP    Unsecured      2,900.00            NA              NA            0.00        0.00
234-36 E 109TH ST RECEIVERSHIP    Unsecured      3,000.00            NA              NA            0.00        0.00
CARDIOLOGY MEDICAL GROUP          Unsecured         475.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         400.00        400.00          400.00          62.69        0.00
CONSULTANTS IN CLINICAL PATHO     Unsecured         420.00           NA              NA            0.00        0.00
CONSUMER PORTFOLIO SERV           Secured       15,188.00     15,379.19        15,188.00     15,188.00    1,474.79
CONSUMER PORTFOLIO SERV           Unsecured            NA            NA           191.19          29.97        0.00
CREDIT ONE BANK                   Unsecured           0.00           NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE          Priority          622.00           NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE          Priority          881.00      2,614.56        2,614.56      2,614.56         0.00
INTERNAL REVENUE SERVICE          Unsecured      2,880.00       1,780.90        1,780.90        279.13         0.00
LITTLE CO MARY HOSP PROF SERV     Unsecured         228.00           NA              NA            0.00        0.00
LITTLE CO MARY HOSP PROF SERV     Unsecured      2,188.00            NA              NA            0.00        0.00
MIDLAND CREDIT MANAGEMENT IN      Unsecured      1,124.00            NA              NA            0.00        0.00
MIDLAND FUNDING LLC               Unsecured         993.00      1,192.51        1,192.51        186.91         0.00
MRSI                              Unsecured         376.00           NA              NA            0.00        0.00
PREMIER BANK CARD                 Unsecured         449.00           NA              NA            0.00        0.00
RADIOLOGY & NUCLEAR MEDICAL       Unsecured         143.00           NA              NA            0.00        0.00
SALLIE MAE                        Unsecured      4,532.00            NA              NA            0.00        0.00
SALLIE MAE                        Unsecured      2,116.00            NA              NA            0.00        0.00
SALLIE MAE                        Unsecured         760.00           NA              NA            0.00        0.00
SALLIE MAE                        Unsecured      2,268.00            NA              NA            0.00        0.00
SALLIE MAE                        Unsecured      1,787.00            NA              NA            0.00        0.00
SALLIE MAE                        Unsecured      1,268.00            NA              NA            0.00        0.00
SALLIE MAE                        Unsecured      3,500.00            NA              NA            0.00        0.00
SPRINT                            Unsecured         207.00           NA              NA            0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      6,989.00     23,604.91        23,604.91      3,699.66         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-33919         Doc 29      Filed 12/04/18 Entered 12/04/18 14:18:51                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $15,188.00         $15,188.00         $1,474.79
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $15,188.00         $15,188.00         $1,474.79

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,614.56          $2,614.56              $0.00
 TOTAL PRIORITY:                                          $2,614.56          $2,614.56              $0.00

 GENERAL UNSECURED PAYMENTS:                             $27,169.51          $4,258.36              $0.00


Disbursements:

         Expenses of Administration                             $5,257.41
         Disbursements to Creditors                            $23,535.71

TOTAL DISBURSEMENTS :                                                                      $28,793.12


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
